Case 1:19-cv-00413-SOM-KJM Document 18-2 Filed 11/27/19 Page 1 of 2           PageID #:
                                   144



                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

                                          )
 Wicked Nevada, LLC,                      )   Case No.: 1:19-cv-413-SOM-KJM
                                          )   (Copyright)
               Plaintiff,                 )
    vs.                                   )   DECLARATION OF COUNSEL
                                          )
 JOHN Doe dba YTS et. al.,                )
                                          )
               Defendants.                )
                                          )
                                          )

                              DECLARATION OF COUNSEL


          KERRY S. CULPEPPER, hereby declares under penalty of law that the

 following is true and correct:

          1.     I am an attorney and represent the Plaintiff, I have personal

 knowledge of the matters stated herein, and this declaration is given in support of

 Plaintiff’s Motion for Leave to File the First Amended Complaint filed herewith.

          2.     Around August 9, 2019 I discovered that the dissolved company

 Techmodo Limited which is the registrant for the domain YTS.LT of Defendant

 JOHN DOE had been reincorporated or newly reformed.

          3.     A true and correct copy of the proposed First Amended Complaint is

 attached hereto as Exhibit “2” (exhibits and declarations excluded). A redlined

 version of the proposed First Amended Complaint is attached hereto as Exhibit “1”
Case 1:19-cv-00413-SOM-KJM Document 18-2 Filed 11/27/19 Page 2 of 2            PageID #:
                                   145



 (exhibits and declarations excluded).

       4.     In the proposed First Amended Complaint, I have named Senthil

 Vijay Segaran (the sole shareholder and director of Techmodo Limited) as the sole

 defendant and deleted claims against Does 1-16.

       5.     On November 27, 2019, I submitted a proposed notice of dismissal

 without prejudice of Defendant Does 1-16 named in the original Complaint to

 chambers of Judge Mollway.

       6.     Pursuant to FRCP Rule 15(a)(1)(2), after amending a pleading once as

 a matter of course, a party may amend its pleadings with the court’s leave, which

 “shall be freely given when justice so requires.”

       7.     Based on the foregoing, Plaintiff respectfully requests that they be

 given leave to file their proposed First Amended Complaint.

       I declare under penalty of perjury that the foregoing is true and correct.



       DATED: Kailua-Kona, Hawaii, November 27, 2019.

                                 CULPEPPER IP, LLLC

                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper

                                 Attorney for Plaintiff
